DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 02/16/2021 has been entered and made of record.
3.	Claims 1 and 22 have been amended.
4. 	Claims 14-18, 20 and 25 have been previously allowed.
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/05/2021.
7.	Claims 1-4, 6, 9-11, 13-18, 20, 22 and 25 are currently pending.

Statement of Substance of Interview 
8.	Examiner initiated the interview regarding compact prosecution and discussed Applicant’s argument related with dependent claims 3 and 6 (Applicant, page 9-11, Remarks Made in an Amendment dated 02/16/2021) in order to more particularly point out and distinctly claim the subject matter regarded as the invention. To advance prosecution, the Examiner proposed the subject matter related with applicant’s argument (to incorporate dependent claim 3 or 6 into claim 1 and similarly functionality to claim 22). Applicant’s representative contacted the applicant, however did not result in reply from the applicant with the agreement (Applicant’s representative contacted the Applicant and replied to examiner that Applicant was not ready to incorporate dependent claims 3 and 6 to independent claims). Applicant’s representative elects the official (Attached-Examiner initiated interview dated 03/03/2021).

Response to Arguments
9.	The applicant's arguments filed on 02/16/2021 regarding claims 1-3, 6, 9-11, 13 and 22  have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.
	Regarding claims 1 and 22 the applicant argued that Chen does not disclose “producing a timestamped PTP message that comprises both the protected representation of the first timestamp and a second timestamp” as recited in the claims (Applicant, page 7-8, Remarks Made in an Amendment dated 02/16/2021).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
As a support of evidence, Chen discloses:
“At a transmitting node, an unencrypted timing message originated at a clock 502 and is timestamped 504. The message is then encrypted 506. In our example, the timing message is encrypted as an IPSec message in ESP tunnel mode. This tunnel is solely for the use of such timing messages, such that the tunnel is exclusive to the encrypted timing messages. When the encrypted message leaves the transmitting node, a time stamp records that exit 508. For general purposes, we can refer to the time the unencrypted message is created as tT, for transmitted time. The time is the startpoint. When the encrypted message enters the tunnel, it is T′, for transmitted time prime. The offset caused by needing to encrypt the message is calculated as the tT-tT′ or in other words, the difference between the final arrival time and the time the encrypted message entered the receiving node. Hence the offset is calculated 510 ” (Fig. 5, paragraph[0156]). 
According the following reproduced Chen’s Fig. 5:
Fig. 5 of Chen clearly illustrates the inserting of a second timestamp in a timestamp field: Step 504- Time Stamping at creation point; 
Step 505-Encrypt Timing message before entering tunnel; 
Step 508-Time Stamping at existing of transmitting Node. 
Chen further discloses:
“A method comprising: assigning, in a first timing module of a first node in a wireless communication system, a first timestamp to a ToP egress packet to a second node in wireless communication system, wherein the egress packet comprises a timestamp when the packet leaves the first timing module, adjusted by an estimated offset, and a packet identification; encrypting the egress packet; marking, in a second timing module, a second timestamp after the encrypting, wherein the encrypting is just prior to the transmitting of the egress packet; calculating an actual offset for the egress packet as the difference between the second 
Based on the above cited description, Chen clearly teaches “producing a timestamped PTP message that comprises both the protected representation of the first timestamp and a second timestamp”.
Regarding dependent claims 3 and 6, Examiner proposed further Examiner’s amendment related with applicant’s arguments (to incorporate dependent claims 3 or 6 into claim 1 and similarly functionality to claim 22) and Applicant elected to have an office action. The rejections under 103 of dependent clams 3 and 6 will be maintained until the next interview is reconvened.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. The rest of the arguments related with claims 1 and 22  are moot in view of the new ground(s) of rejection. The arguments are essentially directed towards the newly amended limitation and they are addressed in this Office Action, below. Clarifying fundamental difference between applicant’s functionality and the cited reference’s by incorporating the allowable subject matter indicated in this office action  could overcome the current outstanding rejection.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

12.	Claims 1, 2, 6, 9, 10, 11, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0345179 A1), hereinafter “Chen” in view of Kondapalli et al. (US 2010/0049964 A1), hereinafter “Kondapalli”.
Regarding claim 1, Chen discloses a method for transmission of timestamp information, the method being performed by a transmitter device (Figs. 3, 4A-4D, 5, ingress and egress of timing over packet/ PTP(1588) in IP sec), the method comprising:
	obtaining a first timestamp (Figs. 3, 5, paragraphs [0147], [0148]; timestamp for egress packets);
inserting a protected representation of the first timestamp in a payload field of a message (Figs. 3, 5, paragraph [0156]; encrypted in IP sec ESP payload), wherein the message is a precision time protocol (Figs. 3, 5, paragraphs [0156]; timing message is encrypted as an IPSec-PTP(1588)message in ESP tunnel mode); and 
transmitting the timestamped message to a receiver device(Figs. 3, 5, paragraph [0183]; transmitting egress packet to the second node).
While disclosing the whole subject matter recited in claim 1 as discussed above, Chen implies “producing a timestamped PTP message that comprises both the protected representation of the first timestamp and a second time stamp by inserting the second timestamp in a timestamp (Figs. 3, 5, paragraphs [0156], [0183]). Kondapalli teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Kondapalli from the same or similar field of endeavor discloses producing a timestamped PTP message that comprises both the protected representation of the first timestamp (Figs. 2A-2B, 4, paragraphs [0027], [0028], [0045]; payload in a PTP frame includes PTP data (e.g., timing information)) and a second time stamp (Figs. 2A-2B, 4, paragraphs [0027], [0028], [0045]; time stamped immediately before transmission (i.e., just before transmission)) by inserting the second timestamp in a timestamp field of the PTP message comprising the protected representation of the first timestamp (Figs. 2A-2B, 4, paragraphs [0027], [0028], [0045]; time stamps the encrypted frame identified as a PTP frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “producing a timestamped PTP message that comprises both the protected representation of the first timestamp and a second time stamp by inserting the second timestamp in a timestamp field of the PTP message comprising the protected representation of the first timestamp” as taught by Kondapalli, in the system of Chen, so that it would provide a disclosure relates to integrating precise time protocol and medium access control security function in network devices (Kondapalli, paragraph [0002]).

Regarding claim 2, Chen discloses obtaining a time difference between a previous second timestamp of a previous timestamped message and a previous first timestamp of the previous  (Fig. 4D, paragraphs [0149], [0150], [0151]; a mean of (t3′-t3) from the distribution).


Regarding claim 6, Chen in view of Bi discloses the method according to claim 1.
Chen does not explicitly disclose “the timestamped PTP message is transmitted during a transmission interval, and wherein the payload field further comprises an indication that the timestamped message is a first occurring timestamped PTP message of the transmission interval”.
However, Bi from the same or similar field of endeavor discloses the timestamped PTP message is transmitted during a transmission interval, and wherein the payload field further comprises an indication that the timestamped message is a first occurring timestamped PTP message of the transmission interval (Fig. 1, paragraphs [0053], [0054]; event message according to identifier information i.e. info carried by the filed which in snot encrypted with the IPsec; identifier info may include a timestamp, a UDP port number and a message type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the timestamped PTP message is transmitted during a transmission interval, and wherein the payload field further comprises an indication that the timestamped message is a first occurring timestamped PTP message of the transmission interval” as taught by Bi, in the system of Chen, so that it would provide a processing method solving the problem that the receiver of the time message cannot determine whether the received time message is an event message (Bi, paragraph [0021]).

Regarding claim 9, Chen discloses protecting the first timestamp to obtain the protected representation of the first timestamp by at least one of integrity protecting and authentication protecting the first timestamp (Fig. 5, paragraph [0156]; at a transmitting node, an unencrypted timing message originated at a clock 502 and is timestamped 504; the message is then encrypted 506; the timing message is encrypted as an IPSec message in ESP tunnel mode).

Regarding claim 10, Chen discloses protecting the first timestamp to obtain the protected representation of the first timestamp by encrypting the first timestamp (Fig. 5, paragraph [0156]; at a transmitting node, an unencrypted timing message originated at a clock 502 and is timestamped 504; the message is then encrypted 506; the timing message is encrypted as an IPSec message in ESP tunnel mode).

Regarding claim 11, Chen discloses protecting the first timestamp comprises at least one of applying a cryptographic hash function to the first timestamp, subjecting the first timestamp to operations of Internet Protocol Security, IPsec, subjecting the first timestamp to operations of Media Access Control security, MACsec, and applying a keyed-hash message authentication code to the first timestamp (Fig. 5, paragraph [0156]; timing message is encrypted as an IPSec message in ESP tunnel mode).

Regarding claim 13, Chen discloses the second timestamp is inserted in the message at protocol layer 1 (paragraphs [0156], [0183]; second timestamp after the encryption).

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

13.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0345179 A1), hereinafter “Chen” in view of Kondapalli et al. (US 2010/0049964 A1), hereinafter “Kondapalli” in view of Dekoos (US 9,929,928 B1), hereinafter “Dekoos”.
Regarding claim 3, Chen in view of Kondapalli discloses the method according to claim 1.
Neither Chen nor Kondapalli explicitly discloses “the protected representation of the first timestamp has a fixed time difference to the second timestamp”.
However, Dekoos from the same or similar field of endeavor discloses the protected representation of the first timestamp has a fixed time difference to the second timestamp (column 11, line 47-50, line 59-67; table shows the predicted departure times for 5 consecutive packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the protected representation of the first timestamp has a fixed time difference to the second timestamp” as taught by Dekoos, in the combined system of Chen and Kondapalli, so that it would provide a method relates to  (Dekoos, column 2, line 41-50).

	Allowable Subject Matter
14. 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims; and
 (2) that all independent claims (1 and 22) were amended with similar features and the amendments were submitted in a formal response.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414